Citation Nr: 1410877	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected anxiety disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, with a period of active duty for training (ACDUTRA) from April 1989 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anxiety disorder (claimed as PTSD), rated at 10 percent.  A notice of disagreement was received in October 2010, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.  
 
The Veteran indicated in his October 2010 notice of disagreement that he also has high cholesterol related to military service, but no further development of a claim for service connection was undertaken by the RO.  As that matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for anxiety disorder (claimed as PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's sleep apnea is not causally related to active duty service. 



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Letters dated in November 2008 and July 2009, both prior to the RO's initial November 2009 rating decision, explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  The Board notes that the Veteran has not been afforded an examination in conjunction with his service connection claim.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  After reviewing the claims file, the Board is unable to find that the Veteran has ever alleged that his current sleep apnea was manifested during his active duty service, and there is otherwise no evidence to suggest that it is related to service.  Absent this threshold requirement for service connection, the Veteran is not entitled to an examination.  
The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

STRs are silent as to any complaints, treatment, or diagnoses for sleep apnea or other sleep disorders.  On July 2008 Persian Gulf Protocol Examination, there were no notes of any sleep disorders or related symptoms.  A September 2008 VA treatment record notes the Veteran reported poor sleep patterns with daytime somnolence and loud snoring.  The note indicated that a sleep study would be conducted.  After a March 2009 VA sleep study, the Veteran was diagnosed with moderate obstructive sleep apnea.  A separate March 2009 treatment record indicates the Veteran was given a continuous positive airway pressure (CPAP) machine to help him sleep.

It is not contested that the Veteran currently has a diagnosis for sleep apnea; the March 2009 VA sleep study clearly indicates such.  However, the Board finds that the evidence of record does not show that such sleep apnea is related to service.  In this regard, the Board again notes that the Veteran does not even allege that the sleep apnea began during service.  Nonetheless, the Board finds that VA treatment records indicate the initial diagnosis of sleep apnea occurred over a decade after separation in May 1991.  Furthermore, no other STRs indicated complaints of related symptomatology.  Critically, the Veteran has never specifically identified any particular events or injuries to which such could be related.  Consequently, the Board finds that the evidence sufficiently establishes that sleep apnea was first diagnosed several years after service.  Therefore, service connection is not warranted either on the basis that sleep apnea began in service and has persisted, or on the basis that it is otherwise related to some event or injury that occurred during service.

At this point the Board acknowledges that the Veteran had service during the Persian Gulf War.  Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more by a certain date, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  However, the record shows a medical diagnosis of sleep apnea, so the undiagnosed illness provisions of the law do not apply.   

In sum, the Board finds the preponderance of the evidence shows his current sleep apnea was not incurred in or aggravated by military service.  Accordingly, the benefit of the doubt rule is not applicable here, and service connection for sleep apnea is not warranted.  Gilbert, 1 Vet. App. at 55.  The appeal must be denied.


ORDER

Service connection for sleep apnea is not warranted.  To this extent, the appeal is denied.


REMAND

In his August 2012 substantive appeal, the Veteran indicated he was receiving ongoing psychiatric treatment at the Gainesville, Florida VA Medical Center (MC).  The most recent postservice treatment records are dated in August 2011.  As pertinent VA treatment records appear to be outstanding, are constructively of record, and may be critical to the Veteran's claim, they must be secured.  

In light of this, and considering his most recent examination was almost five years ago and does not consider additional treatment received since the examination, including records that remain outstanding (as indicated above), a new examination to determine the current severity of his anxiety disorder is required.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of VA treatment for his psychiatric disabilities, and secure complete clinical records of all such treatment, specifically including those dated since August 2011.

2.  The RO should then arrange for a VA psychiatric examination to determine the current severity of the Veteran's anxiety disorder.  The claims file must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

3.  The RO should then review the record and readjudicate the anxiety disorder rating claim.  The RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


